The following is an examiner’s statement of reasons for allowance: The instant claims are neither taught nor suggested by the prior art.  The Examiner relies on the reasons noted in applicants’ response dated 12/13/21 and adds the following only for emphasis.  The reactant (IV) in claim 9 does not contain any chloride atoms while it is clear from the teachings in the ‘201 reference that the siloxane therein does.  From this difference in reactants one cannot conclude that the final products will necessarily be the same.  Thus there is no teaching or suggestion of the required groups of formula (II) in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


Mgm
12/20/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765